Citation Nr: 1455822	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for skin cancer, to include as due to in-service sun and/or herbicide exposure.

2. Entitlement to service connection for hypertension, to include as due to in-service sun and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).


The Veteran served on active duty from January 1966 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing in June 2012, before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). 

In June 2012, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 

In a January 2014 Remand, the Board remanded an additional claim for service connection for tinnitus, which subsequently was granted in a September 2014 rating decision. As the September 2014 rating decision acted as a full grant of that claim, the issue of service connection for tinnitus is no longer in appellate status and is not before the Board.

The issues of increased ratings for diabetes mellitus and peripheral neuropathy of the left lower extremity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeals.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not experience chronic skin cancer disorder symptomatology during service.

2. The Veteran did not experience continuous skin cancer disorder symptomatology since discharge from service.

3. The Veteran's skin cancer did not manifest itself to a compensable degree within one year of the Veteran's discharge from service. 

4. The Veteran's diagnosed skin cancer disorders are not related to service or to any incident of service, to include exposure to sun and/or herbicides. 


CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include as due to in-service exposure to sun and/or herbicides, have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the Veteran by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination report and VA medical opinion are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson,
21 Vet. App. 303 (2007). 

In a January 2014 Remand, the Board requested that the AOJ provide the Veteran with a VA medical examination to determine the nature and etiology of the claimed skin cancer disorder. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing. The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). Here, the Veteran's skin cancer has manifested as squamous cell carcinoma, a "chronic disease" listed under 38 C.F.R. § 3.309(a) (as "tumors, malignant"). See Dorland's Illustrated Medical Dictionary 297 (31st ed. 2007). Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for skin cancer. Similarly, service connection will be presumed if this "chronic disease" manifested to a compensable degree within the first post-service year. See 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309(e).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran served in the Republic of Vietnam during the Vietnam era; accordingly, exposure to herbicides, including Agent Orange is presumed. As the Veteran has not been diagnosed with chloracne or other acneform disease consistent with chloracne, entitlement to a skin disability on a presumptive basis cannot be granted. However, the Board will also consider service connection on a direct basis.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Skin Cancer

The Veteran essentially contends that his diagnosed skin cancer disorders are related to service, to include in-service exposure to sun and/or herbicides. The Board finds that the evidence weighs against the Veteran's claim for service connection. 

The Board finds that the Veteran did not experience chronic skin cancer disorder symptomatology during service. In a November 1965 service enlistment medical examination report, a service examiner noted that the Veteran's skin and lymphatic systems were normal, except for a vaccination scar on the upper left arm. 

In a November 1968 service treatment record, a service examiner noted treating the Veteran for tinea cruris and condyloma acuminata (venereal warts). 

In a May 1969 service discharge examination report, a service examiner noted that the Veteran's skin and lymphatic systems were normal. 

Subsequent to the May 1969 discharge examination and prior to the Veteran's September 1969 discharge from service, service treatment records indicate follow-up treatment for the Veteran's tinea cruris and condyloma acuminata in August 1969, including liquid nitrogen treatment for successful removal of a wart on the adbomen.

The service treatment records contain no subsequent records indicating treatment for any skin disorder. In a December 1969 VA general medical examination report, provided at the Veteran's request approximately three months after his discharge, a VA examiner noted that the Veteran's skin was normal, except for "benign papilloma," specifically warts on the skin of his penis. In a March 1970 rating decision, VA granted service connection for genital warts.

While the Veteran was treated for skin disorders during service, the Board finds no indication of diagnosis, complaint, or treatment for skin cancer symptomatology during service. As will be explained more thoroughly, the Veteran has not provided any lay evidence indicating the presence of skin cancer symptomatology until many years after service. Therefore, the Board finds that the Veteran did not experience chronic skin cancer disorder symptomatology during service.

The Board also finds that the Veteran did not experience continuous post-service skin cancer symptomatology, or skin cancer disorder symptomatology manifested to a compensable degree within one year of the Veteran's discharge from service. The treatment records contain no notation indicating diagnosis or treatment for skin cancer symptomatology until May 2007, more than 36 years after the Veteran's discharge from service. The Veteran has not provided any lay evidence indicating the presence of skin cancer symptomatology prior to his May 2007 treatment. Therefore, the evidence of record weighs against a finding of continuous post-service skin cancer symptomatology, or skin cancer disorder symptomatology manifested to a compensable degree within one year of the Veteran's discharge from service.

Finally, the Board finds that the Veteran's current skin cancer disorders are not related to service or any incident of service, to include in-service sun and/or herbicide exposure.

In a May 2007 private treatment record, a private examiner diagnosed actinic keratosis of the right mandible and focal superficial squamous cell carcinoma of the right cheek. The record contains subsequent records indicating treatment, to include surgical excisions, for keratoses, squamous cell carcinomas, papillomas, and melanomas of the face and nasal passages.

In a June 2014 VA medical examination report, a VA examiner noted that the Veteran had undergone several recent surgical excisions of malignant neoplasms, specifically a melanoma and multiple squamous cell carcinomas. Upon examination, the VA examiner noted that the Veteran had "severe sun-damaged skin of the face, scalp, and upper extremities," but no visible cancerous lesions. Having interviewed the Veteran, reviewed the evidence of record, and performed an examination, the VA examiner opined that the Veteran's claimed recent skin cancer disorders were not related to service or any incident of service, to include claimed in-service sun exposure. In support of this opinion, the VA examiner wrote that the evidence contained no notation indicating treatment or diagnosis for skin cancer either during service or in any close proximity to service. The examiner noted that the Veteran had "severe photodamaged skin," and that there was "no specific mention of photodamage in the service record." The examiner stated that photodamage was "the result of cumulative lifetime sun exposure." As the Veteran was diagnosed with skin cancer at 60 years of age, the VA examiner wrote that it would be speculative to opine that the sun exposure the Veteran experienced during his three years of service was a greater or more significant cause of skin cancer than the 57 years of non-service sun exposure the Veteran experienced prior to the disorder's onset. 

In a July 2014 VA medical opinion, a VA examiner noted reviewing the claims file to determine if there was a relationship between the diagnosed skin cancer disorders and his presumed in-service exposure to herbicides. Having reviewed the record, the VA examiner opined that the Veteran's skin cancers were less likely than not related to service or any in-service incurrence, to include the presumed herbicide exposure. The VA examiner indicated that the Veteran's post-service skin cancers were located on his face. The examiner noted that the Veteran had recently been treated for a sinonasal papilloma, fungiform of the right nasal area, most likely caused by the human papilloma virus (HPV). The VA examiner stated that this disorder was most likely caused by the human papilloma virus (HPV), citing to a study of the etiology of such warts published in the medical journal Modern Pathology. The VA examiner specifically noted that the Veteran was treated for condyloma acuminata (venereal warts) during service. Yet, the VA examiner indicated that there was not a connection between the venereal warts noted in service and the Veteran's sinonasal papilloma. The VA examiner noted that, with the exception of a single service treatment record indicating treatment for a wart on the abdomen, the service treatment records contained no notation indicating treatment for warts in any area other than the genitals. The VA examiner noted that there was no record of treatment for a wart of the face during service or within a year of the Veteran's discharge. 

The VA examiner noted that a 2010 study on veterans and Agent Orange exposure, written by the Institute of Medicine (IOM) under contract with VA, had addressed the possible relationships between in-service herbicide exposure and skin cancer. The VA examiner noted that IOM, in that study, had reported finding "insufficient evidence to determine whether there is an association between exposure to [herbicides including Agent Orange] and skin cancer, melanoma and skin cancer - basal-cell cancer and squamous cell cancer (nonmelanoma skin cancers)." The examiner also noted that a 2014 article, published in the medical journal Plastic and Reconstructive Surgery, included the results of a pilot study "showing an association between Agent Orange exposure and 'increased nonmelanotic invasive skin cancer incidence rates.'" Despite this association, the examiner noted that the study's authors concluded that "further studies are warranted to determine the relative risk within this patient population and to determine appropriate management strategies." 

The examiner wrote that the "scientifically based medical evidence does not yet support Agent Orange causing skin cancer." By contrast, citing a 2014 article in Dermatologic Clinics, another medical journal, the examiner noted that "ultraviolet radiations plays a major role in the development of nonmelanoma and melanoma skin cancers." The examiner noted that the use of photoprotection, such as sunscreens, was shown to prevent many of the conditions noted in the Veteran's post-service medical records, including actinic keratosis, squamous cell carcinoma, melanoma, and photoaging. 

Having reviewed all the evidence, the VA examiner concluded that the "etiology of the Veteran's skin cancer is exposure to the sun, with the exception of the nasal fungiform papilloma due to HPV."

As the June 2012 and July 2012 VA examiners reviewed the claims file, interviewed the Veteran, diagnosed the Veteran, and offered opinions, backed by evidence and their own medical knowledge, the Board finds that their opinions have great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

The Board has considered the Veteran's contentions that his skin disorder was related to sun and/or herbicide exposure during service. Having reviewed the evidence, however, the Board finds that the preponderance of the evidence weighs against the claim for service connection. 

For the reasons stated above, service connection for skin cancer is denied. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  


ORDER

Service connection for skin cancer, to include as due to in-service sun and/or herbicide exposure, is denied. 


REMAND

Accordingly, the issue of service connection for hypertension is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide the claims file to the VA examiner who provided the June 2014 VA hypertension examination and ask them to provide an additional medical opinion. If the June 2014 VA examiner is not available, the file should be provided to another qualified VA examiner. If deemed necessary, an additional VA examination should be provided. 

After a review of the claims file, the VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension disorder had its onset in service or is otherwise related to service or caused by any incident in service, to include exposure to herbicides during service?

In providing this opinion, the VA examiner MUST specifically address the Veteran's contentions that his hypertension was caused or aggravated by herbicide exposure. If the VA examiner determines that the Veteran's hypertension was less likely than not related to service, the examiner should provide a specific rationale beyond stating that the cause of the Veteran's hypertension cannot be identified. 

If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should in such case explain why it would be speculative to respond.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

2. After accomplishing any additional development deemed appropriate, readjudicate the claim for service connection for hypertension. If the benefits sought in connection with the claim remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


